Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict was against the weight of credible evidence and that defendant was entitled to have the request charged bearing upon the question as to whether or not sufficient length of time elapsed to give him an opportunity to know his rule restricting the character of dancing was being violated. All concur, except Cunningham, P. J., and Dowling, J., who dissent and vote for affirmance. (The judgment is for plaintiff in an action for damages for personal injuries received at a dance hall. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.